Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 22, 2021 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 22, 2020. Claims 1, 4, 7-21 and 23 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Quang D. Nguyen on Jan. 29, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A vaccine comprising a nucleotide sequence encoding an antigen selected from the group consisting of: human papilloma virus (HPV) antigen, an HIV antigen, an influenza antigen, and a Plasmodium falciparum antigen, and a nucleotide sequence encoding one or more adjuvants selected from the group consisting of: T-box transcription factor TBX21 (T-bet), Eomesodermin (Eomes), FMS-like tyrosine kinase 3 ligand (FLT3L), TNF-related weak inducer of apoptosis (TWEAK), Glucocorticoid-induced tumor necrosis factor related protein ligand (GITRL) a sequence that is 95% identical or greater to SEQ ID NO: 3, said nucleotide sequence encoding Eomes comprises a sequence that is 96% identical or greater to SEQ ID NO: 5, said nucleotide sequence encoding FLTL3 comprises a sequence that is 95% identical or greater to SEQ ID NO: 7, said nucleotide sequence encoding TWEAK comprises a sequence that is 95% identical or greater to SEQ ID NO: 9, said nucleotide sequence encoding GITRL comprises a sequence that is 95% identical or greater to SEQ ID NO: 11, and said nucleotide sequence encoding STING comprises a sequence that is 95% identical or greater to SEQ ID NO: 13.  

Claim 8. (Currently Amended) The vaccine of claim [[6]]1, wherein the influenza antigen is selected from the group consisting of H1 HA, H2 HA, H3 HA, H5 HA, BHA antigen and any combination thereof.

Claim 9. (Currently Amended) The vaccine of claim [[6]]1, wherein the Plasmodium falciparum antigen includes a circumsporozoite (CS) antigen.

Claim 10. (Currently Amended) The vaccine of claim [[6]]1, wherein the HPV antigen is selected from the group consisting of HPV16 E6 antigen, an HPV16 E7 antigen, and a combination thereof.

Claim 21. (Currently Amended) A nucleic acid molecule comprising one or more nucleotide sequences selected from the group consisting of: 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior references have been identified teaching a nucleotide sequence that is at least 95% identical to SEQ ID NOs: 3, 7, 9, or 11. Prior art GenBank: AB031038.1 (Homo sapiens mRNA for hTbr2, complete cds. Dated Aug. 19, 1999) discloses a nucleic acid sequence that is 95.8% identical to SEQ ID NO: 5.
Deletion of SEQ ID NO: 3 and 5 in claim 21 is done to avoid filing a terminal disclaimer because they are claimed in patent US 10,155, 795 B2 issued to the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 4, 7-21 and 23 are allowed.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648